MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      Mar 10 2016, 8:28 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth Johnson                                             Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Appellate Division
                                                         Larry D. Allen
Indianapolis, Indiana                                    Deputy Attorney General
Barbara J. Simmons                                       Indianapolis, Indiana
Oldenburg, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Quashawn Gentry,                                         March 10, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1506-CR-593
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Linda E. Brown, Judge
                                                         The Honorable
                                                         Steven J. Rubick, Magistrate
                                                         Trial Court Cause No.
                                                         49G10-1503-CM-8385



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-593 | March 10, 2016          Page 1 of 6
[1]   Following a bench trial, Quashawn Gentry (“Gentry”) was found guilty of

      theft1 as a Class A misdemeanor. Gentry raises one issue on appeal, which we

      restate as: whether the State presented sufficient evidence to support Gentry’s

      theft conviction.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On March 4, 2015, Shalonda Reeves (“Reeves”) returned to her Marion

      County home and discovered that her back door had been kicked open and was

      still ajar. Inside, Reeves noted that at least two televisions had been stolen and

      immediately called the police. Indianapolis Metropolitan Police Department

      (“IMPD”) Officer David Waterman responded, and Reeves provided him with

      the serial numbers from the stolen televisions.


[4]   IMPD Detective Jon Walls2 (“Detective Walls”) was assigned to the

      investigation. Before March 6, 2015, the IMPD Property Recovery Unit

      notified Detective Walls that it had found one of the stolen televisions, which

      had been pawned at a local pawnshop. Tr. at 18-19. Using LeadsOnline, an

      internet database, Detective Walls learned that the television had been pawned

      by Gentry; the detective also confirmed that Reeves’s serial number matched




      1
          See Ind. Code § 35-43-4-2(a).
      2
       Although both parties refer to Detective John Walls, Detective Walls testified that the spelling of his name is
      Jon. Tr. at 18.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-593 | March 10, 2016                Page 2 of 6
      that of the pawned television. Reeves told Detective Walls that she did not

      know Gentry, nor had she given anyone permission to take the television.


[5]   On March 6, 2015, two days after the theft, Detective Walls called Gentry in for

      questioning and conducted a recorded interview. While questioning Gentry,

      Detective Walls showed him a copy of a LeadsOnline printout, which reflected

      the transaction during which the pawnshop purchased Reeves’s television.3 Tr.

      at 20. After looking at the printout, Gentry did not deny that he pawned the

      television. Instead, he tried to explain how the television came into his

      possession. Initially, he said that he had bought the television a week before,

      but had to pawn it because he needed money. State’s Ex. 19. Detective Walls

      explained that Gentry could not have purchased the television a week prior,

      because the television had been stolen only two days before. Detective Walls

      left the room, and when he returned, he asked Gentry why he was lying.

      Gentry then said that he had bought the television for his daughter, just the

      previous day, and insisted that he had purchased it from a “guy named Kobe.”

      State’s Ex. 19. Gentry said he pawned it after his daughter was given another

      television and no longer needed his. Id. Gentry admitted that he knew the

      television was stolen. Id.




      3
        Pawnshops generally produce a pawn ticket for each item that they buy. The ticket reflects the transaction,
      including the item description, serial number if applicable, and the name and address of the person from
      whom they are buying the item.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-593 | March 10, 2016              Page 3 of 6
[6]   The State charged Gentry with theft, as a Class A misdemeanor. Following a

      bench trial, during which the above facts were introduced via the testimony of

      Reeves, Officer Waterman, and Detective Walls, the trial court found Gentry

      guilty of theft as a Class A misdemeanor. Gentry now appeals.


                                     Discussion and Decision
[7]   Gentry challenges the sufficiency of the evidence to support his conviction for

      Class A misdemeanor theft. “When we review the sufficiency of the evidence,

      we consider only the probative evidence and reasonable inferences supporting

      the verdict.” Buelna v. State, 20 N.E.3d 137, 141 (Ind. 2014). We consider

      conflicting evidence most favorably to the trial court’s judgment. Tatusko v.

      State, 990 N.E.2d 986, 991 (Ind. Ct. App. 2013). We neither reweigh the

      evidence nor assess witness credibility. Buelna, 20 N.E.3d at 141. We will

      affirm the conviction unless no reasonable factfinder could conclude the

      elements of the crime were proven beyond a reasonable doubt. Id.


[8]   A person who knowingly or intentionally exerts unauthorized control over

      property of another person, with intent to deprive the other person of any part

      of its value or use, commits theft, a Class A misdemeanor. Ind. Code § 35-43-4-

      2(a). Here, the State had to prove beyond a reasonable doubt that Gentry

      knowingly exerted unauthorized control over Reeves’s property with the intent

      to deprive her of its value. Gentry argues that he was never found in possession

      of the television and that “there is nothing in the record substantively about a

      pawn ticket or how the item was pawned.” Appellant’s Br. at 7. Further, he


      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-593 | March 10, 2016   Page 4 of 6
       contends “[t]here was no evidence of a witness from the pawn shop or an actual

       pawn ticket demonstrating that Mr. Gentry pawned the television.” Id. Even if

       true, a lack of such evidence is of no import.


[9]    Although a theft conviction may be supported by circumstantial evidence alone,

       we must proceed with caution to ensure that innocent individuals are not

       convicted. Brink v. State, 837 N.E.2d 192, 195 (Ind. Ct. App. 2005), trans.

       denied. Circumstantial evidence is that evidence “not based on actual personal

       knowledge or observation of the facts in controversy, but of other facts from

       which deductions are drawn, showing indirectly the facts sought to be proved.”

       Black’s Law Dictionary 126 (5th ed. 1983).


[10]   Using the serial number of Reeves’s stolen television, the IMPD Property

       Recovery Unit was able to match the stolen television to one that had been

       pawned by Gentry less than two days after the crime. This match caused

       Detective Walls to bring Gentry in for questioning on March 6. During

       Gentry’s questioning, Detective Walls showed him a copy of the LeadsOnline

       printout, which reflected the transaction during which Reeves’s television was

       sold to the pawn shop. Tr. at 20; State’s Ex. 19. Although Gentry was

       inconsistent in his explanation about when and how he obtained the television,

       he never denied that he pawned the television listed on the printout. Gentry

       also admitted that he knew that the television was stolen. Tr. at 24; State’s Ex.

       19.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-593 | March 10, 2016   Page 5 of 6
[11]   From this evidence it was reasonable for the trier of fact to find that Gentry

       knowingly possessed and had unauthorized control over Reeves’s television—a

       television that he knew was stolen—and that he intended to deprive her of its

       value or use when he pawned it. See Purifoy v. State, 821 N.E.2d 409, 413 (Ind.

       Ct. App. 2005) (citing Gibson v. State, 643 N.E.2d 885, 891 (Ind. 1994) (nothing

       in logic prevents person, who is not the actual thief, from knowingly possessing

       property of another with intent to deprive that person of its use and, therefore,

       being guilty of theft), trans. denied. This evidence, circumstantial and otherwise,

       was sufficient to support Gentry’s conviction for Class A misdemeanor theft.


[12]   Affirmed.


[13]   Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-593 | March 10, 2016   Page 6 of 6